EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bob Epstein on April 20, 2022.
The application has been amended as follows: 
As per Claim 1, (Currently Amended) A system for enabling electrical devices, each having a unique identifier and electrical contacts, to exchange a Kiosk Swap Battery (KSB), including at least one of a battery, battery fluids, reagents that supply the energy for at least one of a battery, device with new recharged batteries, battery fluids or reagents, for use in equipment including at least one of a vehicle, excavating and earthmoving equipment, tractors and agricultural equipment, aircraft, smaller devices such as mobile phones, telecommunication devices and portable computers; 
each of said devices being powered by a KSB which can be swapped at a reception area, shop, or in one of a number of automated self-service kiosks, said kiosks being located in vendor sites having different dimensions depending on where said kiosk is located, including at least one of a counter-top or a floor-standing kiosk; and 
comprising multiple KSB positions to accommodate different size KSBs; 
said kiosk further comprising an on-board processor/computer; 
a power a power connection; a slot for receiving at least one of currency; 
a card reader, key pad; 
a contactless payment sensor; 
an outlet for change and at least one slot designed to receive one of said devices, a reader associated with the slot to read the unique identifier to allow tracking the device the KSB is coming from and the KSB being released to that device; 
each of said slots comprising a clamp to support at least one of a battery, telecommunication device or portable computing device while the battery or device is in said slot and wherein said computer causes said clamp to close to capture and retain the device in the slot when said read unique identifier indicates that the device in the slot is stolen or illegal, wherein said devices being recharged comprise at least one of the following: 
liquid reagents and battery fluids which can be recharged within vehicles,; equipment and aircraft with an external electrical charging system that plugs into the vehicle or transport equipment and recharges an electrical storage system in a vehicle; and
alternatively discharged solutions and battery fluids or reagents which can be swapped for recharged fluids or reagents.
As per Claim 2 (Currently Amended), The system according to claim 1 wherein the battery is recharged by replacing the liquid reagents, 
As per Claim 3, (Previously Presented) The system according to claim 2 further comprising anodes, cathodes and enzymes reagents as replacements packs which are stored in cartridges.
As per Claim 4, (Previously Presented) The system according to claim 3 comprising an electrode replacement pack.
As per Claim 5, (Previously Presented) The system according to claim 4 wherein the battery works by a fully charged solution of Solute A and Solute B positioned in respective sides of the battery.
As per Claim 6, (Previously Presented) The system according to claim 1 wherein the battery is recharged by putting new batches of unreacted fully charged liquid on each side.
As per Claim 7, (Currently Amended) The system according to claim 5 wherein to from 
As per Claim 8, (Currently Amended) The system according to claim 1 wherein  bytampering 
As per Claim 9, (Currently Amended) The system according to claim 8 wherein are sealed and electronically monitored 



Drawings
	Drawings submitted October 8, 2020 are sufficient.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most remarkable prior arts on record are to Gadassi et al. Australian Patent Application AU 2008264146 and Yamada U.S. Patent # 8,355,965. 
Gadassi et al. is directed to  improved and more efficient recharging of electric cars, preferably by using improved batteries and/or improved recharger arrangements in electric cars and/or in infrastructures that are used for recharging electric cars, and/or other improvements in the infrastructures, while preferably also protecting the electric grid from overload. This is preferably done for example by accumulating energy in service stations for example in special preferably high speed capacitors, such as for example one or more super capacitors, and/or for example one or more molten salt accumulators and/or for example in the new M1 batteries developed by A123 Systems or similar batteries or other fast batteries which can be recharged for example to 80% capacity within 5 minutes, or for example the similar fast new batteries by Toshiba or for example the BYD Iron Phosphate batteries or for example the Altair Nanotechnologies Nanosafe battery, so that preferably these accumulators can be used for example to recharge cars with M1 batteries or similar fast-recharge batteries, since otherwise the service station would need to have a huge capacity power supply to enable such fast recharges. Other covered variations include for example efficient methods of recharging the batteries preferably serially, either in the service station (based on a model of fast replacement of batteries at the service station), preferably after automatically sorting the batteries into more or less homogenous groups, or in the car itself for example by automatically rerouting the batteries or some of them or elements in them during recharge so that they are recharged more serially than during the normal operation of the car, thus enabling recharge with less rechargers and/or at higher voltages and with less current and less problems of heat during recharge. Gadassi et al., Abstract.
Yamada is directed to a service system that allows a user to charge and repeatedly use a secondary battery and exchanges a battery pack for a charged battery pack. There is provided a battery exchange service system in which a terminal is connected to a management server. The terminal includes an information obtaining unit that obtains battery information and user information; a charging and discharging unit that charges and discharges a battery pack; and a power information generation unit that generates information on an amount of electricity based on the charging and discharging by the charging and discharging unit. The management server includes a battery information database that stores battery information distributed in the battery exchange service system; a contractor information database that stores contractor information for the battery exchange service system; a battery information verification unit that verifies the battery information by the battery information stored in the battery information database; a user information verification unit that verifies the user information by the contractor information stored in the contractor information database; and a charge calculation unit that calculates a charge based on the information on the amount of electricity. Yamada, Abstract. 
Gadassi et al. nor Yamada teach the limitations of the claimed invention, wherein said computer causes said clamp to close to capture and retain the device in the slot when said read unique identifier indicates that the device in the slot is stolen or illegal, wherein said devices being recharged comprise liquid reagents and battery fluids which can be recharged within vehicles, equipment and aircraft with an external electrical charging system that plugs into the vehicle or transport equipment and recharges an electrical storage system in a vehicle or recycles electricity when the vehicle travels down slopes and in braking or alternatively discharged solutions and battery fluids or reagents which can be swapped for recharged fluids or reagents. 
Moreover, none of the prior art of record remedies the deficiencies found in Gadassi et al., and Yamada or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687